Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 15, 1963, convicting him of conspiracy as a misdemeanor, upon his plea of guilty, and imposing sentence. Judgment modified, on the law and the facts, by reducing the sentence to the time already served by defendant. In our opinion, under all the circumstances, the sentence imposed was excessive. In the interests of justice, the sentence should be reduced to the time already served and the defendant discharged.
Ughetta, Christ, Hill and Rabin, JJ., concur; Beldoek, P. J., dissents and votes to affirm the judgment.